                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BERNARD FRACTION,

                  Plaintiff,                               8:19CV192

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
DOUGLAS COUNTY ATTORNEY'S
OFFICE, THERESIA URICH,
DOUGLAS COUNTY TREASURER'S
OFFICE, JOHN EWING, Treasurer;
DIRECTOR OF PUBLIC
PROPERTIES, DENNIS
ROOKSTOOL, TIM DOLAN, and
RICHARD KOPF,

                  Defendants.

      This matter is before me on Plaintiff’s Motion to Recuse. (Filing No. 3.) I
am named as a defendant in this matter, and I, therefore, must recuse myself
pursuant to 28 U.S.C. § 455(b)(5). Accordingly,

      IT IS ORDERED that:

      1.    Plaintiff’s Motion to Recuse (filing no. 3) is granted.

      2.     The clerk’s office shall randomly assign a new judge to this case and
request a reassignment order from the Chief Judge.

       3.    The chief pro se staff attorney will assist the judge to whom the case
is reassigned if requested to do so.
Dated this 13th day of May, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                    2
